Title: To James Madison from John W. Taylor, 3 February 1817
From: Taylor, John W.
To: Madison, James


        
          Sir
          House of Representatives February 3. 1817.
        
        I have the honor to enclose for the perusal of the President of the United States a letter from Gov. Tompkins relative to the employment of the State Prisoners of New York in the construction of certain military roads on the terms therein mentioned. Very respectfully Your Mo. obedt
        
          John W. Taylor
        
      